        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

 R.V. et al.,                                      *

 v.                                                *       Case No. 20-cv-1148

 Mnuchin, et. al,                                  *

 *       *      *       *      *       *       *       *      *       *       *      *       *     *

                            MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses the Government’s letter regarding a

proposed motion to dismiss, ECF No. 32, and Plaintiffs’ response, ECF No. 33. For the reasons

discussed below, the Government’s letter is construed as a motion to dismiss and is denied

without prejudice. This case will proceed with the Government filing an answer, and the Court

will schedule a conference call to determine whether any discovery is needed before scheduling

the briefing of cross motions for summary judgment. Because the briefing on the Government’s

intended motion to dismiss was both expedited and truncated, the Government may reassert its

arguments for dismissal with any additional authority as part of the summary judgment briefing.

                                           Background

       To begin, I briefly memorialize the discussion with the parties during our video

conference on May 8, 2020. During that conference, we discussed the unprecedented nature of

the COVID-19 pandemic, its strain on the resources of the Court and the parties, and its

particular relevance to the claims of this case. In light of this, the parties agreed to outline the

bases for a proposed motion to dismiss and opposition in letters of five pages or less, single

spaced. I informed the parties that I would review their letters to determine whether full briefing

was necessary, and if not decide whether to dismiss the case or allow it to move forward. If the
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 2 of 17



case did move forward, the Government’s proposed bases to dismiss the case would be preserved

and they could raise them again at the summary judgment stage.

       Turning to the substance of this case, Plaintiffs are seven children who are U.S. citizens

(“Citizen Children Plaintiffs”), and their parents, one or both of which is an undocumented

immigrant (“Plaintiff Parents”). Compl., ECF No. 1 at ¶¶ 13–21. Plaintiffs challenge the

allegedly intentional and discriminatory denial to U.S. citizen children of the benefits of

emergency cash assistance distributed under the Coronavirus Aid, Relief, and Economic Security

(“CARES”) Act in response to the COVID-19 pandemic solely because one or both of a child’s

parents are undocumented immigrants. Id. at ¶ 1.

       The CARES Act provides “economic impact payments” of up to $1,200 for eligible

individuals and $500 for each of the individual’s qualifying children under age 17. 26 U.S.C. §

6428(a). The Act directs Defendant Secretary of the Treasury Mnuchin to distribute these

payments “as rapidly as possible.” 26 U.S.C. § 6428(f). The Act requires a recipient of the

economic impact payments to have a social security number (“SSN”), which excludes

undocumented immigrants without a work authorization who file taxes with an Individual

Taxpayer Identification Number. Compl. at ¶ 37; 26 U.S.C. § 6428(g); 20 C.F.R. §422.104(a).

The result is that qualifying U.S. citizen children who have only undocumented parents cannot

receive the $500 economic impact payments intended for their benefit.          Compl. at ¶ 39.

Similarly, U.S. citizen children who have one undocumented parent and one citizen parent or

immigrant parent with a social security number cannot receive the $500 economic impact

payments intended for their benefit unless the parents file a 2019 tax return as “married filing

separately” rather than “married filing jointly,” which can increase the family’s tax burden. Id.




                                               2
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 3 of 17



at ¶ 40. Plaintiffs allege that this scheme intentionally discriminates against U.S. citizen children

solely because of their parents’ alienage. Id. at ¶ 3.

       Plaintiffs seek to certify two classes. First, Citizen Children Plaintiffs seek to certify a

nationwide class of “all U.S. citizen children under age 17 who have been or will be denied the

benefits of economic impact payments for ‘qualified children’ under the CARES Act solely

because the children have a parent who is an undocumented immigrant who has no social

security number.” Id. at ¶ 57. Second, Parent Plaintiffs seek to certify a nationwide class for

damages of “persons whose U.S. citizen children have not received the benefits of economic

impact payments for ‘qualified children’ under the CARES Act solely because at least one of the

children’s parents is an undocumented immigrant who has no social security number.” Id. at ¶

64.

       Plaintiffs allege three counts for relief. First, Citizen Children Plaintiffs, on behalf of

themselves and all others similarly situated, bring a claim against Secretary of the Treasury

Mnuchin for violation of the Fifth Amendment of the United States Constitution for intentional

discrimination based on their parents’ alienage. Id. at ¶¶ 71–74. Second, Citizen Children

Plaintiffs, on behalf of themselves and all other similarly situated, bring a claim against the

United States for money damages under 26 U.S.C. § 6428 and 28 U.S.C. 1346(a)(2). Id. at ¶¶

75–80. Third, Parent Plaintiffs, on behalf of themselves and all others similarly situated, bring a

claim against the United States for money damages under 26 U.S.C. § 6428 and 28 U.S.C. §

1346(a)(2).

       Pending is the Government’s letter, construed as a motion to dismiss, in which the

Government argues the Plaintiffs’ lack standing, this Court lacks jurisdiction, and Plaintiffs




                                                  3
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 4 of 17



failed to state a claim. ECF No. 32. Plaintiffs have filed a response. ECF No. 33. A hearing is

not necessary. See Local Rule 105.6 (D. Md. 2018).

                                       Standard of Review

       Plaintiffs’ claims are subject to dismissal if they “fail[] to state a claim upon which relief

can be granted.” Fed. R. Civ. P. 12(b)(6). The purpose of Rule 12(b)(6) “is to test the

sufficiency of a complaint and not to resolve contests surrounding the facts, the merits or the

applicability of defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).

A pleading must meet the standard of Rule 8(a), which requires only “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

complaint must contain factual content, and more than “a formulaic recitation of the elements of

a cause of action” or “naked assertion[s] devoid of further factual enhancement.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). Therefore, mere legal conclusions

will not suffice. Iqbal, 556 U.S. at 678. Finally, the factual allegations presented in the

complaint must be construed “in the light most favorable to [the] plaintiff.”             Adcock v.

Freightliner LLC, 550 F.3d 369, 374 (4th Cir. 2008).

                                            Discussion

       In its letter, the Government outlines three bases to dismiss the case. First, that the

Plaintiffs lack Article III and statutory standing. Second, that the Court lacks subject matter

jurisdiction because the Government has not waived sovereign immunity. And third, that the

Plaintiffs have failed to state a claim. ECF No. 32. Plaintiffs oppose each argument. ECF No.

33. I discuss each in turn.




                                                 4
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 5 of 17



       A. Standing

        The Government argues that the Citizen Children Plaintiffs, and the Parent Plaintiffs as

their representatives, lack both Article III and statutory standing. For Article III standing, a

plaintiff must meet three requirements:

       (1) [the party] has suffered an “injury in fact” that is (a) concrete and
       particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
       injury is fairly traceable to the challenged action of the defendant; and (3) it is
       likely, as opposed to merely speculative, that the injury will be redressed by a
       favorable decision.

Bishop v. Bartlett, 575 F.3d 419, 423 (4th Cir. 2009) (quoting Friends of the Earth, Inc. v.

Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000); see also Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992) (same).

       The Government argues that the plaintiffs cannot establish injury in fact because they are

not “among the injured.” ECF No. 32 at 2 (quoting Sierra Club v. Morton, 405 U.S. 727, 734–

35 (1972)). This is because the CARES Act structures the economic impact payments to inure to

parents, and not to children, and therefore children cannot claim to be injured by their parents’

failure to receive any payments. The Government cites to cases regarding the Child Tax Credit

and state child support payments to support the proposition that children do not have a direct

interest needed for standing when seeking to recover payments for their benefit that are made to

parents. ECF No. 32 at 2–3 (citing In re Parisi, 2010 WL 1849386, at *2 (Bankr. E.D.N.Y. May

6, 2010); In re Hardy, 787 F.3d 1189, 1193 (8th Cir. 2015); Babbitt v. United Farm Workers

Nat’l Union, 442 U.S. 289, 298 (1979); Matter of Hosier, 875 F.2d 128, 129 (7th Cir. 1989);

Kelleher v. Kelleher, 316 N.E.2d 212, 215 (Ill. App. 1974); Ben Ami v. Ben Ami, 168 N.E.2d 723

(N.Y. 1960)).




                                                5
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 6 of 17



       In response, Plaintiffs argue that a person need not be the immediate recipient of a

government benefit to have Article III standing to challenge its denial. ECF No. 33 at 3–4

(citing Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252 (1977) and W. Va.

Ass’n of Cmty. Health Ctrs., Inc. v. Heckler, 734 F.2d 1570, 1574 (D.C. Cir. 1984)). In Village

of Arlington, the Supreme Court held that an individual who was interested in living in a

particular community had standing to challenge a denial of a rezoning application that blocked

an affordable housing project from being approved for allegedly discriminatory reasons. 429

U.S. at 264. Although it was not certain that the housing development would materialize, or that

the plaintiff would live there, he adequately alleged injury that “his quest for housing nearer his

employment has been thwarted by official action that is racially discriminatory.” Id. Similarly,

in West Virginia Association of Community Health Centers, Inc. v. Heckler, the D.C. Circuit

found that two non-profit health organizations had standing to challenge the formula adopted by

the Secretary of Health and Human Services for awarding block grants, alleging that West

Virginia was entitled to additional monies. 734 F.2d at 1573, 1576. Although there was no

guarantee that the organizations would receive additional money from West Virginia even if the

funding formula were changed, the Court found that it was sufficient that they “qualified” for

receiving grants from the state and that the Secretary’s formula deprived them of the opportunity

to “compete” for additional funding. Id. at 1576.

       Here Citizen Children Plaintiffs, and the Parent Plaintiffs on their behalf, allege that they

were deprived the benefit of economic impact payments that the children otherwise “qualified”

for, except for the alleged discrimination based on their parents’ alienage. This discrimination

allegedly deprived them of funds that would go toward purchasing cleaning supplies and other

preventative measures related to COVID-19, healthcare, food, shelter and school supplies. See



                                                6
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 7 of 17



Compl. at ¶¶ 44–55. Like the plaintiffs in Village of Arlington and Heckler, Citizen Children

Plaintiffs, and the Parent Plaintiffs as their representatives, were deprived of a chance to benefit

from the $500 economic impact payments for qualifying children. In other words, even if the

economic impact payments are not sent directly to children, Plaintiffs have sufficiently alleged a

causal connection that they have been injured by being denied the opportunity to benefit from

them.

        The cases cited by the Government are not persuasive to the contrary. In re Parisi

involved a bankruptcy proceeding in which the debtor argued that the Child Tax Credit was not

property of the bankruptcy estate and therefore she was entitled to retain the funds on the theory

that it was a trust fund or a grant for families with dependent children. No. 10-70021-478, 2010

WL 1849386, at *1 (Bankr. E.D.N.Y. May 6, 2010). The bankruptcy court rejected this view,

finding no evidence from the legislative history that Congress intended the Child Tax Credit to

be held in trust for the benefit of the child and exempt from the parent’s creditors. Id. at *2. But

the opinion did not address Article III standing. The Eighth Circuit in In re Hardy, 787 F.3d

1189, 1197 (8th Cir. 2015) held that the Additional Child Tax Credit qualified as a public

assistance benefit under Missouri law and was therefore exempt from the debtor’s bankruptcy

estate, but again did not address standing. Similarly, the child support cases cited by the

Government relate to child support payments under the laws of Illinois and New York and do not

discuss Article III standing. Moreover, even if economic impact payments under the CARES

Act were analogous to the Child Tax Credit, Additional Child Tax Credit, or child support

payments under state law such that they are paid directly to parents and not to children, this still

does not address whether children suffered an injury in fact based on the lost opportunity to

benefit from the economic impact payments.



                                                 7
         Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 8 of 17



       Therefore Citizen Children Plaintiffs and the Parent Plaintiffs as their representatives

have suffered an injury in fact. The Government does not dispute that this injury is fairly

traceable to the challenged action of the defendant or that the injury would be redressed by a

favorable decision. Taken together, Plaintiffs have Article III standing.

       As to statutory standing, the Government argues that Plaintiffs fall outside of the “zone of

interests protected by the law invoked.” ECF No. 32 at 3 (quoting Lexmark Int’l, Inc. v. Static

Control Components, Inc., 572 U.S. 118, 126–29 (2014)). “Whether a plaintiff comes within the

‘zone of interests’ is an issue that requires us to determine, using traditional tools of statutory

interpretation, whether a legislatively conferred cause of action encompasses a particular

plaintiff's claim.” Lexmark Int'l, Inc, 572 U.S. at 127 (internal quotation marks omitted).

       Plaintiffs meet the test for statutory standing. As described above, in response to the

COVID-19 pandemic, the CARES Act directs Secretary Mnuchin to distribute economic impact

payments “as rapidly as possible” of up to $1,200 for eligible individuals and $500 for each of

the individual’s qualifying children. 26 U.S.C. § 6428(a), (f). Each of the Citizen Children

Plaintiffs alleges that they meet the definition of a “qualifying child” under the CARES Act and

would therefore have the opportunity to benefit from the economic impact payments, but for the

discrimination against them based on their parents’ alienage. Therefore the interests of the

Citizen Children Plaintiffs, and the Parent Plaintiffs as their representatives, in the opportunity to

enjoy the benefit of the economic impact payments for food, shelter, and supplies, are squarely

within zone of interests of the statute.

       The Government argues that the Citizen Children Plaintiffs, and the Parent Plaintiffs on

their behalf, fall outside the zone of interests of the CARES Act because they are attempting to

litigate the tax benefits of others – namely, the parents. ECF No. 32 at 3. The Government cites



                                                  8
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 9 of 17



several cases involving other provisions of the tax code or benefits in support of its position that

courts generally do not permit litigating the tax liability of others or to obtain another’s benefits.

Id. (citing Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 36 (1976); Warth v. Seldin, 422

U.S. 490, 498–501 (1975); Ass’n of Am. Physicians & Surgeons, Inc. v. Koskinen, 768 F.3d 640,

642 (7th Cir. 2014); United States v. Williams, 514 U.S. 527, 536 (1995)).

       These cases do not establish that the Citizen Children Plaintiffs lack statutory standing.

Simon v. E. Ky. Welfare Rights Org. and Warth v. Seldin address Article III standing, not

statutory standing.   For the reasons discussed above, Plaintiffs have established Article III

standing. In Ass’n of Am. Physicians & Surgeons, Inc. v. Koskinen, 768 F.3d 640, 642 (7th Cir.

2014), physicians who mainly accepted cash and not insurance challenged portions of the Patient

Protection and Affordable Care Act (“ACA”) on the theory that it would reduce demand for their

services. The Seventh Circuit found that the plaintiffs lacked Article III standing, reasoning that

the injury was too remote, and also noted that the plaintiffs were outside the statutory zone of

protection of the ACA as “[o]nly persons seeking to advance the interests protected by the

mandatory-insurance portions of the Affordable Care Act would have a plausible claim to relief.”

Koskinen, 768 F.3d at 642. In contrast to the physicians in Koskinen, whose theory of liability

depended on tenuous assumptions regarding shifting economic demand, the Citizen Children

Plaintiffs’ claims here are directly related to the interests protected by the CARES Act.

       The Government also cites United States v. Williams, 514 U.S. 527, 536 (1995), but if

anything, that case supports Plaintiffs. In Williams, the plaintiff paid a tax lien under protest that

was assessed against her husband’s interest on property they jointly owned before it was deeded

to Williams as part of a divorce settlement without her knowledge of the lien. Williams later

requested a refund but was denied. The Government argued that Williams could not bring suit



                                                  9
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 10 of 17



for a refund because the tax was never assessed against Williams in the first place. The Supreme

Court rejected this view, finding that Congress did not intend such a result and noting that “[t]he

Government's strained reading of § 1346(a)(1), . . . would leave people in Williams' position

without a remedy. . . This consequence reinforces our conclusion that Congress did not intend

refund actions under § 1346(a)(1) to be unavailable to persons situated as Lori Williams is.”)

United States v. Williams, 514 U.S. at 536. While this involves a different provision of the tax

code, it is instructive in that the Government’s reading of the CARES Act, taken to its logical

conclusion, would limit anyone from challenging the alleged unlawful discrimination against the

Citizen Children Plaintiffs based on their parents’ alienage. Thus, the Citizen Children Plaintiffs,

and the Parent Plaintiffs as their representatives, have established statutory standing.

       B. Sovereign Immunity

       Plaintiffs allege that this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331,

1343, and 1346. Compl. ¶ 11. Well enough. But the United States and its officials cannot be

sued without an express waiver of sovereign immunity. Lane v. Pena, 518 U.S. 187, 192 (1996).

The Government argues that this case must be dismissed because 28 U.S.C. §§ 1331, 1343, and

1346(a)(2) do not provide the requisite waiver of sovereign immunity and therefore this Court

lacks jurisdiction to hear the Plaintiffs’ claims. Further, the Government argues that the Court

lacks jurisdiction until the Parent Plaintiffs file a refund action for their 2020 taxes (in year 2021)

and exhaust their administrative remedies with the IRS under 26 U.S.C. § 7422(a).

       In response, Plaintiffs argue that the Court has jurisdiction over the Citizen Children

Plaintiffs’ claims for injunctive and declaratory relief (“Count I”) under 28 U.S.C. § 1331

because they arise under the Constitution and are asserted solely against Defendant Secretary

Mnuchin. ECF No. 33 at 4; Compl. ¶¶ 71–74; p. 26–27. I agree. It is true that “section 1331 is



                                                  10
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 11 of 17



not a general waiver of sovereign immunity” and “merely establishes a subject matter that is

within the competence of federal courts to entertain.” Randall v. United States, 95 F.3d 339, 345

(4th Cir. 1996) (internal quotation marks omitted). But Ex Parte Young, 209 U.S. 123 (1908)

and its progeny established that suits can be maintained for injunctive and declaratory relief for

alleged violations of federal law by federal officers. See Armstrong v. Exceptional Child Ctr.,

Inc., 575 U.S. 320, 326–27 (2015) (“[W]e have long held that federal courts may in some

circumstances grant injunctive relief against state officers who are violating, or planning to

violate, federal law. . . . But that has been true not only with respect to violations of federal law

by state officials, but also with respect to violations of federal law by federal officials.”) (internal

citations omitted); Antrican v. Odom, 290 F.3d 178, 191 (4th Cir. 2002) (holding suit for

declaratory and injunctive relief against North Carolina official falls within Ex Parte Young

exception for sovereign immunity). Given that Plaintiffs’ claims for injunctive and declaratory

relief arise under the Constitution and are asserted against a federal officer, this Court has

jurisdiction to hear them.

        For the damages claims (Counts II and III), Plaintiffs argue that this Court has

jurisdiction under the Little Tucker Act, 28 U.S.C. § 1346(a)(2).             “The Tucker Act is a

jurisdictional statute that waives sovereign immunity protection and authorizes monetary claims

‘founded either upon the Constitution, or any Act of Congress, or any regulation of an executive

department, or upon any express or implied contract with the United States, or for liquidated

damages in cases not sounding in tort.’” South Carolina v. United States, 221 F. Supp. 3d 684,

693 (D.S.C. 2016) (quoting 28 U.S.C. §§ 1346, 1491(a)(1)). To invoke the Little Tucker Act’s

waiver of sovereign immunity, a statute must be “fairly be interpreted as mandating

compensation by the Federal Government.” Maine Cmty. Health Options v. United States, 140



                                                  11
       Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 12 of 17



S. Ct. 1308, 1329 (2020) (quoting Mitchell, 463 U.S. 206, 216–17 (1983)) (internal quotation

marks omitted). In Maine Community, the Supreme Court recently explained the relevant test as

follows:

       To determine whether a statutory claim falls within the Tucker Act's immunity
       waiver, we typically employ a “fair interpretation” test. A statute creates a “right
       capable of grounding a claim within the waiver of sovereign immunity if, but only
       if, it ‘can fairly be interpreted as mandating compensation by the Federal
       Government for the damage sustained.’” United States v. White Mountain
       Apache Tribe, 537 U.S. 465, 472, (2003) (quoting Mitchell, 463 U.S. at 217); see
       also Navajo Nation, 556 U.S. at 290 (“The other source of law need
       not explicitly provide that the right or duty it creates is enforceable through a suit
       for damages”).

Maine Cmty. Health Options v. United States, 140 S. Ct. 1308, 1328 (2020). In that case, the

Supreme Court held that § 1342 of the ACA (codified at 42 U.S.C. § 18062), which established

the “risk corridors” program for compensating insurers for unexpectedly unprofitable plans

during the first three years of the ACA’s online insurance marketplaces, was a money-mandating

statute and that petitioners could sue the Government for damages. Id. at 1315. In reaching this

conclusion, it found the “shall pay” language in § 1342 significant. It explained:

       Statutory “‘shall pay’ language” often reflects congressional intent “to create both
       a right and a remedy” under the Tucker Act. Bowen, 487 U.S. at 906, n. 42; see
       also, e.g., id., at 923, (Scalia, J., dissenting) (“[A] statute commanding the
       payment of a specified amount of money by the United States impliedly
       authorizes (absent other indication) a claim for damages in the defaulted
       amount”); United States v. Testan, 424 U.S. 392, 404 (1976) (suggesting that the
       Back Pay Act, 5 U.S.C. § 5596, may permit damages suits under the Tucker Act
       “in carefully limited circumstances”); Mitchell, 463 U.S. at 217 (similar). Section
       1342’s triple mandate—that the HHS Secretary “shall establish and administer”
       the program, “shall provide” for payment according to the statutory formula, and
       “shall pay” qualifying insurers—falls comfortably within the class of money
       mandating statutes that permit recovery of money damages in the Court of Federal
       Claims.

Maine Cmty. Health Options v. United States, 140 S. Ct. at 1329. In other words, absent other

indication, “shall pay” language is an indication of Congressional intent to waive sovereign



                                                12
       Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 13 of 17



immunity under the Tucker Act. And this type of language in § 1342 of the ACA placed it

“comfortably” in this category of money-mandating statutes.

       In Gentry v. United States, 546 F.2d 343, 348 (Ct. Cl. 1976), the Court of Federal Claims

analyzed a waiver of sovereign immunity under the Tucker Act in relation to an equal protection

challenge. There plaintiff was an “illegitimate minor child” that filed a claim for benefits

allegedly due to him under the under the Civil Service Retirement Act of 1930, as amended, 5

U.S.C. §§ 8331 et seq. (1970), as the survivor of his deceased father, a retired civilian welder for

the Navy. Gentry v. United States, 546 F.2d at 344. The statute expressly excluded the plaintiff

from receiving the benefits because the plaintiff did not live with his father. The Government

argued that the Court lacked jurisdiction under the Tucker Act because the statute did not

provide for any money to plaintiff given the live-in requirement. Plaintiff challenged the live-in

requirement as a violation the guarantee of equal protection provided by the due process clause

of the Fifth Amendment. To determine whether it had jurisdiction under the Tucker Act, the

Court read the statute “in light of the Fifth Amendment.” Gentry v. United States, 546 F.2d 343,

346 (Ct. Cl. 1976). Put another way, the court construed the statute without the constitutionally

offensive language, ultimately finding that it did have jurisdiction and that the live-in

requirement was unconstitutional. Id. at 347, 354.

       These cases provide support for the position that this Court has jurisdiction over the

damages claims under the Little Tucker Act. The CARES Act contains compulsory language for

economic impact payments similar to the language in § 1342 of the ACA discussed in Maine

Community. Section 1342 of the ACA provided that that the HHS Secretary “shall establish and

administer” the risk corridors program, “shall provide” for payment according to the statutory

formula, and “shall pay” qualifying insurers. Maine Cmty. Health Options v. United States, 140



                                                13
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 14 of 17



S. Ct. at 1329. The CARES Act provides for economic impact payments by creating a legal

fiction that qualified individuals “overpaid” on previously filed taxes. The Act states “there shall

be allowed a credit” of $1,200 for eligible individuals and $500 for qualifying children for this

overpayment and that “[t]he Secretary shall, subject to the provisions of this title, refund or

credit any overpayment attributable to this section as rapidly as possible.” 26 U.S. Code

§§ 6428(a), (f)(3)(a) (emphasis added). The Act therefore requires the government to pay the

fictional overpayment, and be quick about it. This indicates that 26 U.S. Code § 6428 is a

money-mandating statute. And like in Gentry, this Court should consider the statute “in light of

the Fifth Amendment,” such that the alleged unconstitutional discrimination that Plaintiffs

challenge in the statute is not itself a bar to finding jurisdiction.

        The Government argues that 26 U.S.C. § 6428 is not a money-mandating statute because

it is a tax statute. True. But the two are not mutually exclusive. See, e.g., Pfizer Inc. v. United

States, 939 F.3d 173, 179 (2d Cir. 2019) (finding Court of Federal Claims had jurisdiction under

Tucker Act for suit regarding tax overpayment interest under 26 U.S.C. § 1611); New York &

Presbyterian Hosp. v. United States, 881 F.3d 877, 888 (Fed. Cir. 2018) (holding that 26 U.S.C.

§ 3102(b) regarding Federal Insurance Contribution Act taxes is a money-mandating provision

providing jurisdiction under the Tucker Act). Therefore for the reasons stated above, I find that

the Court has jurisdiction over Plaintiffs’ damages claims under the Little Tucker Act, 28 U.S.C.

§ 1346(a)(2).

        Finally, Plaintiffs need not exhaust administrative remedies with the IRS under 26 U.S.C.

§ 7422(a), as suggested by the Government, for this Court to have jurisdiction over any of the

claims. That section provides:

        No suit or proceeding shall be maintained in any court for the recovery of any
        internal revenue tax alleged to have been erroneously or illegally assessed or


                                                   14
       Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 15 of 17



       collected, or of any penalty claimed to have been collected without authority, or
       of any sum alleged to have been excessive or in any manner wrongfully collected,
       until a claim for refund or credit has been duly filed with the Secretary, according
       to the provisions of law in that regard, and the regulations of the Secretary
       established in pursuance thereof.

26 U.S.C. § 7422(a). By its plain language, § 7422(a) does not apply here because it is not a suit

for any tax, penalty, or sum wrongfully collected. See also King v. Burwell, 759 F.3d 358, 366–

67 (4th Cir. 2014) (emphasis in original), aff’d 135 S. Ct. 2480 (2015) (“Section 7422(a) does

not allow for prospective relief. Instead, it bars [absent exhaustion] suit for the recovery of any

internal revenue tax alleged to have been erroneously or illegally assessed or collected.”).

       Thus, the Court finds that it has subject matter jurisdiction over all of Plaintiffs’ claims.

       C. Failure to State a Claim

       Finally, the Government argues that Plaintiffs have failed to state an equal protection

claim. The Government argues that 26 U.S.C. § 6428(g) is not an impermissible alienage

classification because it concerns whether individuals have an SSN, and not their alienage. The

Government asserts that the SSN requirement is a policy choice to provide economic impact

payments based on work authorization. And that even if the eligibility requirements implicated

alienage, it would be subject to rational basis review. See Matthews v. Diaz, 426 U.S. 67, 81–85

(1976). Under rational basis review, the statute “is presumed to be valid and will be sustained if

the classification drawn by the statute is rationally related to” a legitimate interest. City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985). The Government argues that §

6428(g) passes that test because it assists with the efficient and accurate implementation of the

CARES Act.

       In response, Plaintiffs argue that 26 U.S.C. § 6428(g)’s SSN requirement is an

impermissible proxy to exclude undocumented immigrants. See Personnel Adm’r of Mass. v.



                                                 15
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 16 of 17



Feeney, 442 U.S. 256, 272 (1979) (“a classification that is ostensibly neutral but is an obvious

pretext for racial discrimination” is “presumptively invalid”).       In support of their position,

Plaintiffs argue that undocumented immigrants cannot obtain an SSN and that the Government’s

work authorization justification does not withstand scrutiny including because the CARES Act

provides benefits for children only if they are dependent. Further, Plaintiffs point out that they

are challenging § 6428(g)’s alleged alienage classification as it applies to payments for

qualifying children. In this way they are challenging discrimination against U.S. citizen children

based on their parents’ status, which they argue receives heightened scrutiny review. See Clark

v. Jeter, 486 U.S. 456, 461 (1988) (applying heightened scrutiny to statute of limitations for

paternity suit and summarizing its prior holding in Weber v. Aetna Casualty & Surety Co., 406

U.S. 164 , 175 (1972) that “[b]urden[ing] . . . children for the sake of punishing the illicit” status

of their parents “is illogical and unjust.”); Lewis v. Thompson, 252 F.3d 567, 590–91 (2d Cir.

2001) (applying heightened scrutiny to exclusion of citizen children of undocumented mothers

from automatic Medicaid enrollment). And regardless of whether rational basis or heightened

scrutiny applies, Plaintiffs argue the Government’s proffered bureaucratic efficiency reasons

provide no justification for how the Government’s interests are furthered by excluding otherwise

qualifying U.S. citizen children whose parents do not have SSNs from receiving the benefit of

economic impact payments.

       Plaintiffs have properly alleged an equal protection claim. They have adequately pled

that the CARES Act discriminates against the Citizen Children Plaintiffs and the Parent Plaintiffs

as their representatives based on their parents’ alienage. I need not decide whether rational basis

or heightened scrutiny applies at this stage, because under either standard the Government’s




                                                 16
        Case 8:20-cv-01148-PWG Document 34 Filed 06/19/20 Page 17 of 17



proffered rationale to date does not warrant dismissal of their claims. The parties will be able to

brief these issues more fully for the Court’s consideration at the summary judgment stage.

                                            Conclusion

       Based on the complaint and the submissions to date, I find that Plaintiffs have established

Article III and statutory standing, that this Court has subject matter jurisdiction over their claims,

and that they have adequately alleged an equal protection claim. Therefore the Government’s

letter, ECF No. 32, is construed as a motion to dismiss and is denied. The Government is

directed to file an answer by July 10, 2020. I will schedule a conference with the parties to

discuss whether discovery is needed and schedule summary judgment briefing. To the extent the

Government wishes to reassert its arguments for dismissal discussed above with additional

authority, it will be permitted to do so at the summary judgment stage.


                                              ORDER


         For the reasons stated in this Memorandum Opinion and Order, it is this 19th day of

 June 2020, hereby ORDERED:

   1. The Government’s letter, ECF No. 32, is construed as a motion to dismiss and is

       DENIED;

   2. The Government is directed to file an answer by July 10, 2020;

   3. The Court will schedule a conference call with the parties to discuss whether discovery is

       needed and to schedule summary judgment briefing.


                                                                        /S/
                                                                Paul W. Grimm
                                                                United States District Judge




                                                 17
